DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.

Allowable Subject Matter
The indicated allowability of claim 1 is withdrawn in view of Osthus et al. U.S. Patent 5,233,534.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osthus et al. U.S. Patent 5,233,534 in view of Mendenhall U.S. PGPub 2005/0263369.
Regarding claim 1, Osthus discloses a system for producing products based on demand data, said system comprising: a plurality of vehicles (e.g. trolley) for articles (e.g. products) (e.g. abstract; col. 4, lines 4-30; Fig. 1-2); a motor track system comprising a track on which article-loaded vehicles are propellable (e.g. abstract; col. 4, lines 4-30; Fig. 1-2); a plurality of unit operation stations (e.g. work stations) disposed along the track system and configured to cooperate to create at least one finished product (e.g. abstract; col. 4, lines 4-30; Fig. 1-2); wherein each article is disposed on a vehicle and the plurality of vehicles are independently routable along the track system to deliver at least some of the articles to at least one unit operation station (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2); a control system comprising one or more controller units (e.g. controller/MES) which are in communication with said track system and said unit operation stations (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2), and which control system: receives demand (e.g. product order) for finished products to be made (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2); determines a route for a vehicle, where said route is determined based on a status of one or more unit operation stations (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2, wherein determined path is based on available work stations); and causes a vehicle to be propelled to progress along said determined route so as to create one or more of said demanded finished products and delivers said one or more finished products to an unloading station (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2). 
 	Osthus discloses a motor track system, but does not explicitly disclose a linear synchronous motor track system (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).
 	Mendenhall discloses using a linear synchronous motor track system (e.g. pg. 1, ¶3 and 12; pg. 2, ¶20).
  	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a linear synchronous motor track system. One of ordinary skill in the art would have been motivated to do this to increase performance of the track system.
 	Therefore, it would have been obvious to modify Osthus with Mendenhall to obtain the invention as specified in claims 1-9, 12-22 and 24-27.

	Regarding claim 2, Osthus discloses the system of claim 1 wherein the status of the one or more unit operation stations (e.g. via sensors and monitoring) comprises a state of readiness (e.g. tool health) of a unit operation station (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 3, Osthus discloses the system of claim 1 wherein the status of the one or more unit operation stations comprises one or more capabilities of the unit operation station (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 4, Osthus discloses the system of claim 3 wherein the capabilities comprise a plurality of operations that can be performed by the unit operation station (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 5, Osthus discloses the system of claim 1 wherein the status of the one or more unit operation stations comprises information concerning operations expected to be completed (e.g. anticipated maintenance) at one or more unit operation stations in the future (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 6, Osthus discloses the system of claim 5 wherein the information reflects progress of other vehicles along routes (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 7, Osthus discloses the system of claim 1 wherein the status of the one or more unit operation stations comprises information (e.g. picker zone status) concerning the capacity utilization of the unit operation station (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).
 	Regarding claim 8, Osthus discloses the system of claim 7 wherein the capacity can be based on a size of an infeed queue (e.g. listed operations) and information concerning progress of other vehicles along routes (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).
  	Regarding claim 9, Osthus discloses the system of claim 1 wherein the status of the one or more unit operation stations comprises information concerning the capacity (e.g. availability) of other unit operation stations (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).
 	Regarding claim 12, Osthus discloses the system of claim 1 wherein the control system establishes a sequence in which said demanded finished products will be created (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 13, Osthus discloses the system of claim 1 wherein the determined route is determined based on one or more constraints on arriving at one or more unit operation stations before one or more other vehicles or after one or more other vehicles (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).
 	Regarding claim 14, Osthus discloses the system of claim 1 wherein the determined route is determined based on status information of a vehicle, wherein such status information is selected from the following information: container-holding interface type, maximum vehicle velocity, maximum vehicle acceleration, maximum container weight, and maximum container size (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).
 	Regarding claim 15, Osthus discloses the system of claim 1 wherein the demanded finished products comprise a description of packages, wherein each package may comprise a unique set of finished products (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).	Regarding claim 16, Osthus discloses a description of a package further comprises information concerning the sequence of unloading of the finished products (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).
 	Regarding claim 17, Osthus discloses the system of claim 1 wherein the determined route is selected from a subset of all possible routes (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 18, Osthus discloses the system of claim 1 wherein the determined route is selected from a set of all possible routes that will result in creating a demanded finished product (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2). 
 	Regarding claim 19, Osthus discloses the system of claim 1 wherein the demand for finished products comprises demand for a first finished product and a second finished product, wherein the product to be produced is a fluent product within a container, and wherein the first finished product differs from the second finished product in one or more of: container volume, container shape, container size, contained material volume or mass, contained material composition, decoration, label or label contents, closure type, closure color, closure composition, container composition, container color, or other finished product attribute (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2). 	Regarding claim 20, Osthus discloses the system of claim 1 wherein the determined route is selected by comparing potential routes where such comparison takes into account the utilization or capacity of one or more unit operation stations and the selected route is selected so as to best utilize the capacity of one or more unit operation stations (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 21, Osthus discloses the system of claim 1 wherein the step of determining a route for a vehicle comprises a recursive method (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2, loop).  	Regarding claim 22, Osthus discloses the system of claim 1 wherein the control system is self-optimizing (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 24, Osthus discloses the system of claim 1 wherein the step of determining a route for the vehicle considers partially finished products demanded from unit operation stations (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 25, Osthus discloses the system of claim 24 wherein the partially finished products demanded are assigned a time span (e.g. pg. 5 and 6, ¶44-45).  	Regarding claim 26, Osthus discloses the system of claim 24 wherein the partially finished products demanded are assigned a priority (e.g. order in the sequence) (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).  	Regarding claim 27, Osthus discloses the system of claim 24 wherein the partially finished products demanded are assigned a quantity (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osthus in view of Mendenhall.
Regarding claim 23, Osthus discloses determining a route for a vehicle (e.g. abstract; col. 4, lines 4-30; col. 8-9, lines 65-68 and 1-68; Fig. 1-2), but does not explicitly discloses making that determination in less than 1 second.
 	Official notice is taken that a computer performing a calculation in less than 1 second was well known at the time the invention was made in the analogous art of data processing.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to perform a computer calculation in less than one second. One of ordinary skill in the art would have been motivated to do this since modern computers can routinely perform calculations in less than a second.
 	Therefore, it would have been obvious to modify Osthus and Mendenhall to obtain the invention as specified in claim 23.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
July 2, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116